DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 3/7/2019, which is a continuation 14/991401 filed on 1/8/2016 and claims priority to Provisional Application 62/145794 filed on 4/10/2015. An action on the merits follows. 
Claim(s) 2-20 is/are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 13, 16 and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the prior art of record, in combination with other limitations of the claim, is silent on “the gimbal defines a gimbal bore therethrough configured and adapted to receive the distal universal joint such that the gimbal is disposed around the distal universal joint.” Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Regarding claim 16, the prior art of record, in combination with other limitations of the claim, is silent on “wherein the articulation actuator includes a plurality of directional switches disposed within the housing, and the joystick includes a rocker configured and dimensioned to contact one or more of the directional switches upon movement of the joystick to cause a corresponding movement in the articulation assembly.” Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a 
Regarding claim 18, the prior art of record, in combination with other limitations of the claim, is silent on “wherein a distal end portion of the outer tube is releasably couplable to the axially translatable drive member of the surgical loading unit.” Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1/2) as being anticipated by USPGP# 20140094782 of Jeong et al. (henceforth Jeong).
Regarding claim 2, Jeong teaches an adapter assembly (Jeong: assembly of 130, 138, 139 as shown in figs. 10-14 and fig. 16) for selectively interconnecting a surgical device (Jeong: 110) and a surgical loading unit (Jeong: 100), the adapter assembly comprising: 
a housing (Jeong: element that houses 140 as shown in fig. 16); 
an outer tube (Jeong: outer shaft 130) extending distally from the housing along a longitudinal axis (Jeong: central axis of 130); and 
a firing assembly (Jeong: 138, 139, 136”) supported within the housing and the outer tube, the firing assembly including: 
a proximal firing shaft (Jeong: see annotated fig. 13); 
Jeong: see annotated fig. 13) intersecting the proximal firing shaft at a proximal universal joint (Jeong: see annotated fig. 13 and 139 in fig. 12), the central tube movable relative to the proximal firing shaft about the proximal universal joint (Jeong: para 0056); and 
a distal firing shaft (Jeong: see annotated fig. 13) intersecting the central tube at a distal universal joint (Jeong: see annotated fig. 13), the distal firing shaft movable relative to the central tube about the distal universal joint (Jeong: para 0056).

    PNG
    media_image1.png
    505
    833
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 3-6 and 8-11 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Jeong in view of USP# 3,310,959 of Shepard (henceforth Shepard).
Regarding claim 3, as shown in claim 2, Jeong teaches wherein the proximal firing shaft includes opposed distal tabs that form a first hinge (Jeong: 172 as shown in fig. 12, see also annotated fig. 13) of the proximal universal joint, and the central tube includes opposed proximal tabs (Jeong: another 172 as shown in fig. 12, see also annotated fig. 13) that form a second hinge of the proximal universal joint (Jeong: 172 as shown in fig. 12, see also annotated fig. 13).
Jeong uses pins (Jeong: para 0060) to connect the first and second hinges and therefore is silent on the first and second hinges of the proximal universal joint interconnected by a proximal bearing assembly.
However, Sheppard teaches a similar universal joint comprising a first shaft having distal tabs that form a first hinge (Sheppard: 10 (20, 22)) and proximal tabs on a second shaft that form a second hinge (Sheppard: 14 (30, 32), fig. 1); wherein the first and second hinges of the universal joint are interconnected by a bearing assembly (Sheppard: 18).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to replace the pins of Jeong with a bearing assembly for interconnecting first and second hinges as taught by Sheppard in order to provide smooth transmission of torque at various angles while minimizing backlash (Sheppard: c. 1, l. 9-20). 
Regarding claim 4, as shown in claim 3, the combination of Jeong and Sheppard teaches wherein the first and second hinges of the proximal universal joint are pivotable about the proximal bearing assembly independently of each other and are rotatable together (Jeong: para 0056, Sheppard: c. 2, l. 32-33).
Regarding claim 5, as shown in claim 3, the combination of Jeong and Sheppard teaches wherein each of the opposed distal tabs of the proximal firing shaft and the opposed proximal tabs of the central tube includes an inner arcuate surface (Sheppard: c. 2, l. 39-51), and wherein the proximal bearing assembly has a plurality of outer arcuate surfaces (Sheppard: c. 2, l. 39-51, outer surfaces of balls 34, 36, 38, 40), each outer arcuate surface disposed in one of the inner arcuate surfaces of the proximal firing shaft or the central tube (Sheppard: c. 2, l. 39-51, see fig. 5 also).
Regarding claim 6, as shown in claim 5, the combination of Jeong and Sheppard teaches wherein the proximal bearing assembly includes a ring-shaped body defining the plurality of outer arcuate surfaces (Sheppard: balls 34, 36, 38, 40).
Regarding claim 8, as shown in claim 2, Jeong teaches wherein the central tube includes opposed distal tabs (Jeong: distal 172 of central tube as annotated in fig. 13) that form a first hinge of the distal universal joint (Jeong: distal 172 of central tube as annotated in fig. 13) and the distal firing shaft includes opposed proximal tabs (Jeong: proximal 172 of distal firing shaft as annotated in fig. 13) that form a second hinge of the distal universal joint (Jeong: proximal 172 of distal firing shaft as annotated in fig. 13).
Jeong uses pins (Jeong: para 0060) to connect the first and second hinges and therefore is silent on the first and second hinges of the distal universal joint interconnected by a distal bearing assembly.
However, Sheppard teaches a similar universal joint comprising a first shaft having distal tabs that form a first hinge (Sheppard: 10 (20, 22)) and proximal tabs on a second shaft that form a second hinge (Sheppard: 14 (30, 32), fig. 1); wherein the first and second hinges of the universal joint are interconnected by a bearing assembly (Sheppard: 18).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to replace the pins of Jeong with a bearing assembly for interconnecting first and second hinges as taught by Sheppard in order to provide smooth transmission of torque at various angles while minimizing backlash (Sheppard: c. 1, l. 9-20). 
Regarding claim 9, as shown in claim 8, the combination of Jeong and Sheppard teaches wherein the first and second hinges of the distal universal joint are pivotable about the distal bearing assembly independently of each other and are rotatable together (Jeong: para 0056, Sheppard: c. 2, l. 32-33).
Regarding claim 10, as shown in claim 8, the combination of Jeong and Sheppard teaches wherein each of the opposed distal tabs of the central tube and the opposed proximal tabs of the distal firing shaft includes an inner arcuate surface (Sheppard: c. 2, l. 39-51), and wherein the distal bearing assembly has a plurality of outer arcuate surfaces (Sheppard: c. 2, l. 39-51, outer surfaces of balls 34, 36, 38, 40), each outer arcuate surface disposed in one of the inner arcuate surfaces of the central tube or the distal firing shaft (Sheppard: balls 34, 36, 38, 40).
Regarding claim 11, as shown in claim 2, the combination of Jeong and Sheppard teaches wherein a spring wire (Jeong: OW) extends through a distal end portion of the proximal firing shaft, the central tube, and a proximal end portion of the distal firing shaft, the spring wire configured to bias the firing assembly along the longitudinal axis of the outer tube (Jeong: para 0060).

Claim(s) 3-11 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Jeong in view of USP# 2,879,651 of Leto (henceforth Leto).
Regarding claim 3, as shown in claim 2, Jeong teaches wherein the proximal firing shaft includes opposed distal tabs that form a first hinge (Jeong: 172 as shown in fig. 12, see also annotated fig. 13) of the proximal universal joint, and the central tube includes opposed proximal tabs (Jeong: another 172 as shown in fig. 12, see also annotated fig. 13) that form a second hinge of the proximal universal joint (Jeong: 172 as shown in fig. 12, see also annotated fig. 13).
Jeong uses pins (Jeong: para 0060) to connect the first and second hinges and therefore is silent on the first and second hinges of the proximal universal joint interconnected by a proximal bearing assembly.
However, Leto teaches a similar universal joint comprising a first shaft (Leto: 10) having distal tabs that form a first hinge (Leto: 10 (10.2)) and proximal tabs on a second shaft (Leto: 12) that form a second hinge (Leto: 12 (12.2)); wherein the first and second hinges of the universal joint are interconnected by a bearing assembly (Leto: 14 (18, 16)).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to replace the pins of Jeong with a bearing assembly for interconnecting first and second hinges as taught by Leto in order to provide smooth transmission of torque at various angles while minimizing backlash (Leto: c. 1, l. 15-20). 
Regarding claim 4, as shown in claim 3, the combination of Jeong and Leto teaches wherein the first and second hinges of the proximal universal joint are pivotable about the proximal bearing assembly independently of each other and are rotatable together (Jeong: para 0056, Leto: c. 1, l. 23-32).
Regarding claim 5, as shown in claim 3, the combination of Jeong and Leto teaches wherein each of the opposed distal tabs of the proximal firing shaft and the opposed proximal tabs of the central tube includes an inner arcuate surface (Leto: “sockets” 20 c. 2, l. 40-43), and wherein the proximal bearing assembly has a plurality of outer arcuate surfaces (Leto: outer surfaces of balls 16), each outer arcuate surface disposed in one of the inner arcuate surfaces of the proximal firing shaft or the central tube (Leto: c. 2, l. 40-43, see fig. 1).
Regarding claim 6, as shown in claim 5, the combination of Jeong and Leto teaches wherein the proximal bearing assembly includes a ring-shaped body (Leto: 18, 16) defining the plurality of outer arcuate surfaces (Leto: outer arcuate surfaces of balls 16 in combination with ring body 18).
Regarding claim 7, as shown in claim 5, the combination of Jeong and Leto teaches wherein the proximal bearing assembly includes a plurality of ball bearings (Leto: 16) welded together (Leto: c.1 l. 51-55) and defining an opening therethrough (Leto: opening between balls 16, see fig. 6), the plurality of ball bearings defining the plurality of outer arcuate surfaces (Leto: outer arcuate surfaces of balls 16).
Regarding claim 8, as shown in claim 2, Jeong teaches wherein the central tube includes opposed distal tabs (Jeong: distal 172 of central tube as annotated in fig. 13) that form a first hinge of the distal universal joint (Jeong: distal 172 of central tube as annotated in fig. 13) and the distal firing shaft includes opposed proximal tabs (Jeong: proximal 172 of distal firing shaft as annotated in fig. 13) that form a second hinge of the distal universal joint (Jeong: proximal 172 of distal firing shaft as annotated in fig. 13).
Jeong uses pins (Jeong: para 0060) to connect the first and second hinges and therefore is silent on the first and second hinges of the distal universal joint interconnected by a distal bearing assembly.
However, Leto teaches a similar universal joint (Leto: fig. 1) comprising a first shaft (Leto: 10) having distal tabs that form a first hinge (Leto: 10 (10.2)) and proximal tabs on a second shaft (Leto: 12) that form a second hinge (Leto: 12 (12.2)); wherein the first and second hinges of the universal joint are interconnected by a bearing assembly (Leto: 14, (16, 18)).  
Jeong with a bearing assembly for interconnecting first and second hinges as taught by Leto in order to provide smooth transmission of torque at various angles while minimizing backlash (Leto: c. 1, l. 15-20). 
Regarding claim 9, as shown in claim 8, the combination of Jeong and Leto teaches wherein the first and second hinges of the distal universal joint are pivotable about the distal bearing assembly independently of each other and are rotatable together (Jeong: para 0056, Leto: c. 1, l. 22-32).
Regarding claim 10, as shown in claim 8, the combination of Jeong and Leto teaches wherein each of the opposed distal tabs of the central tube and the opposed proximal tabs of the distal firing shaft includes an inner arcuate surface (Leto: “sockets” 20 c. 2, l. 40-43), and wherein the distal bearing assembly has a plurality of outer arcuate surfaces (Leto: outer surfaces of balls 16), each outer arcuate surface disposed in one of the inner arcuate surfaces of the central tube or the distal firing shaft (Leto: c. 2, l. 40-43, see fig. 1).
Regarding claim 11, as shown in claim 2, the combination of Jeong and Leto teaches wherein a spring wire (Jeong: OW) extends through a distal end portion of the proximal firing shaft, the central tube, and a proximal end portion of the distal firing shaft, the spring wire configured to bias the firing assembly along the longitudinal axis of the outer tube (Jeong: para 0060).

Claim/s 12, 14-15, 17 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Jeong in view of USPGP# 20140001234 of Shelton et al. (henceforth Shelton).
Regarding claim 12, as shown in claim 2, Jeong is silent on said adapter assembly further comprising an articulation assembly including a gimbal supported in a distal end portion of the outer tube and a pair of sleeve assemblies supported in the housing, the pair of sleeve assemblies coupled to the gimbal by a plurality of cables.
However, Shelton teaches an adapted assembly (Shelton: 2402, 2404, 2410, 2460, 700, fig. 119) for selectively interconnecting a surgical device (Shelton: 2500) and a surgical loading unit (Shelton: 1000); wherein said adapter assembly further comprising an articulation assembly (Shelton: 700, 2410, 2460) including a gimbal (Shelton: 700) supported in a distal end portion of an outer tube Shelton: 712, 231) and a pair of sleeve assemblies (Shelton: 2420, 2430, 2440, 2450, fig. 121) supported in a housing (Shelton: 2480, 2490), the pair of sleeve assemblies coupled to the gimbal by a plurality of cables (Shelton: 434a/b, 454 a/b, fig. 121)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the adapter assembly of the combination of Jeong and Sheppard with the addition of a gimbal based articulation control as taught by Shelton in order to allow precise control over the articulation angle of the surgical loading unit thus making the instrument more versatile and easier to use. 
Regarding claim 14, as shown in claim 2, Jeong is silent on wherein said adapter assembly further including an articulation actuator secured to the housing.
However, Shelton teaches an adapted assembly (Shelton: 2402, 2404, 2410, 2460, 700, fig. 119) for selectively interconnecting a surgical device (Shelton: 2500) and a surgical loading unit (Shelton: 1000); wherein said adapter assembly further comprising an articulation assembly (Shelton: 700, 2410, 2460) including a gimbal (Shelton: 700) supported in a distal end portion of an outer tube (Shelton: 712, 231) and an articulation actuator (Shelton: 2420, 2430, 2440, 2450, 2422, 2432, 2442, 2452, 2470, fig. 121) secured to a housing (Shelton: external structure of 2500 and 2480, 2490)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the adapter assembly of the combination of Jeong and Sheppard with the addition of a gimbal based articulation control as taught by Shelton in order to allow precise control over the articulation angle of the surgical loading unit thus making the instrument more versatile and easier to use. 
Regarding claim 15, as shown in claim 14, the combination of Jeong, Sheppard and Shelton teaches wherein the articulation actuator includes a support member (Shelton: 2470) disposed within the housing and a joystick (Shelton: 2422, 2432, 2442, 2452) pivotally coupled to the support member, the joystick extending outwardly from the housing (Shelton: 2422, 2432, 2442, 2452 extends out of 2500, see fig. 120).
Regarding claim 17, Jeong teaches an electromechanical surgical system (Jeong; instrument shown in fig. 1, para 0004-0005), comprising: 
a surgical device (Jeong: 110) including a handle housing (Jeong: external structure of 110) supporting a plurality of rotatable drive shafts (Jeong: 140, 155); 
Jeong: 100); and 
an adapter assembly (Jeong: assembly of 130, 138, 139 as shown in figs. 10-14 and fig. 16) selectively connectable between the surgical device and the surgical loading unit, the adapter assembly including: 
a housing (Jeong: element that houses 140 as shown in fig. 16); 
an outer tube (Jeong: outer shaft 130) extending distally from the housing along a longitudinal axis (Jeong: central axis of 130); and 
a firing assembly (Jeong: 138, 139, 136”) supported within the housing and the outer tube, the firing assembly including: 
a proximal firing shaft (Jeong: see annotated fig. 13); 
a central tube (Jeong: see annotated fig. 13) intersecting the proximal firing shaft at a proximal universal joint (Jeong: see annotated fig. 13 and 139 in fig. 12), the central tube movable relative to the proximal firing shaft about the proximal universal joint (Jeong: para 0056); and 
a distal firing shaft (Jeong: see annotated fig. 13) intersecting the central tube at a distal universal joint (Jeong: see annotated fig. 13), the distal firing shaft movable relative to the central tube about the distal universal joint (Jeong: para 0056).
	Jeong teaches the instrument can be used with stapler loading unit (Jeong: para 0004) but is silent on the surgical loading unit including at least one axially translatable drive member.  However, staplers with at least one axially translatable drive member were known at the time of invention. Shelton teaches a stapling loading unit (Shelton: 1000) comprising at least one axially translatable drive member (Shelton: 1200).   
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the surgical loading unit of Jeong with a stapling loading unit as taught by Shelton in order to allow the surgical system to perform stapling functions which improves the versatility of the system. 
Regarding claim 19, as shown in claim 17, the combination of Jeong and Shelton is silent on wherein the adapter assembly further includes an articulation assembly including a gimbal and a plurality of threaded sleeves, the plurality of threaded sleeves being coupled to the gimbal by a plurality of cables.
However, Shelton teaches an adapted assembly (Shelton: 2402, 2404, 2410, 2460, 700, fig. 119) for selectively interconnecting a surgical device (Shelton: 2500) and a surgical loading unit (Shelton: 1000); wherein said adapter assembly further comprising an articulation assembly (Shelton: 700, 2410, 2460) including a gimbal (Shelton: 700) and a plurality of threaded sleeves (Shelton: 2420, 2430, 2440, 2450, fig. 121), the plurality of threaded sleeves being coupled to the gimbal by a plurality of cables (Shelton: 434a/b, 454 a/b, fig. 121).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the adapter assembly of the combination of Jeong and Shelton as shown in claim 17 with the addition of a gimbal based articulation control as taught by Shelton in order to allow precise control over the articulation angle of the surgical loading unit thus making the instrument more versatile and easier to use. 
Regarding claim 20, as shown in claim 19, the combination of Jeong and Shelton teaches wherein the adapter assembly further includes an articulation actuator (Shelton: 2422, 2432, 2442, 2452) secured to the housing (Shelton: indirectly) and wherein movement of the articulation actuator causes a corresponding movement in the articulation assembly (Shelton: para 0355).










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. A./
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731